Court.
—The motion is to amend the judgment against Smyth by *206adding the name of Wm. J. Reader. The- judgment is a several judgment against Smyth, on a joint warrant to confess judgment against Reader and Smyth. The court has no authority to authorize a judgment different from the power of attorney; and the entry of a judgment different from the power is unauthorized, and cannot in any form be cured. The application to amend by inserting a new defendant is an application after judgment, not merely to amend, but to make a judgment, including the making new parties. Such an» amendment cannot be allowed.
Gray, for the motion.
Wales and Chandler, contra.
Amendment refused; and judgment stricken out.
The parties now compromised; and the rule was made absoluto for the payment of the balance in court to the defendant, Smyth..